October 25, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
       TAMIKA NASHAE DAVIS AND ELIZABETH ANN DAVIS, Appellants

NO. 14-11-00806-CV                          V.

                           PROSPERITY BANK, Appellee
                        ________________________________

       This cause, an appeal from the judgment in favor of appellee, Prosperity Bank,
signed, August 29, 2011, was heard on the transcript of the record. We have inspected the
record and find no error in the judgment. We order the judgment of the court below
AFFIRMED.

       We order appellants, Tamika Nashae Davis and Elizabeth Ann Davis, jointly and
severally, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.